Citation Nr: 0905348	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from January 
1967 to May 1967, and was discharged from the U.S. Army 
Reserves in June 1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) which denied service connection for bilateral 
hearing loss and tinnitus.

The matter was scheduled for an April 2007 hearing.  However, 
the veteran subsequently withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2008).  ADT includes full- 
time duty performed for training purposes by members of the 
Reserves and National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2008).  
Presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).

The record shows that that veteran was on ADT from January 
1967 through May 1967.  The record also shows the veteran 
engaged in "other service" for a period of five months and 
eighteen days.  The exact nature of this "other service" is 
not clear from the record.  Precise dates of the veteran's 
periods of service with the Army Reserves are not readily 
apparent from the current evidence in the claims folder and 
are needed before the Board can fully review the veteran's 
claim.

The record shows that the veteran filed an application for 
compensation in August 2005 for hearing loss and tinnitus 
that purportedly occurred during his period of service with 
the Reserves. 
 
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which 
requires that the evidence of record 'indicate' that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The veteran contends that he experienced noise exposure 
during service from the rifle range and from his duties as a 
wheeled vehicle mechanic, and that such exposure has resulted 
in his current disability.

Evidence of record indicates that the veteran has current 
hearing loss and tinnitus.  

The veteran was not afforded a VA audiological examination.
 
As such, an additional VA opinion is needed to determine 
whether it at least as likely as not that the veteran's 
bilateral hearing loss and/or tinnitus is etiologically 
related to any verified period of active service, ADT, or 
IADT.  In light of the 'low threshold' as announced in 
McLendon v. Nicholson, the Board finds that remand for a VA 
examination is necessary to determine if the veteran has a 
current hearing loss disability or tinnitus etiologically 
related to service.

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim,  including the degree of disability and the 
effective date of  an award.  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. §  3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473  (2006).  In the present appeal, the RO can cure any 
deficiency  with respect to this matter on remand.
 
Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should contact the appropriate 
custodian of service records and ascertain 
the precise dates of the veteran's periods 
of active duty, ADT and IADT with the Army 
Reserves.  Any outstanding service 
treatment records associated with these 
additional periods of service should be 
obtained and associated with the claims 
folder.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.

3. After all available evidence has been 
associated with the claims file, the RO 
should schedule the veteran for a VA 
audiological examination to determine if 
the veteran has current bilateral hearing 
loss and/or tinnitus due to noise exposure 
in service.  The audiologist should review 
the claims folder, to include findings 
from audiological examinations contained 
in service treatment records, prior to 
examination.  The audiologist should state 
whether the veteran has current bilateral 
hearing loss and/or tinnitus, and if so, 
should state whether bilateral hearing 
loss and/or tinnitus was incurred or 
aggravated in active duty, or any verified 
period of active duty for training or 
inactive duty training.  The audiologist 
should provide reasons and bases for all 
opinions provided. 
 
4. After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

